Ludeling, C. J.,
dissenting. I am constrained to dissent from the «opinion of a majority of my associates. I adhere to the opinion originally rendered in this case, which I think is in accordance with the law and jurisprudence of this State. Article 2301 of the Civil •Code provides that “He who receives what is not due to him, whether he receives it through error or knowingly, obliges himself to restore it to him from whom he unduly received it.” Article 2302 says : “He who has paid through mistake, believing himself a debtor, may .reclaim what he has paid.” “To acquire this right, it is necessary that the thing paid should not be due in any manner, either civilly or naturally. A natural obligation to pay will prevent the recovery.” The same doctrine is announced in the Institutes of Justinian, lib. Ill, tit. 28, DeSolutione Indebiti, Cooper, p. 292; in Pothier, vol. 1, chaps. 1 and 2; in Domat, No. 1520, and in Larombiere. - “ Le paiement fait sans cause oblige a restitution celui qui l’a regu.” Yol. 5, 612 et seq.
I can not conceive how there can be a natural obligation to pay an illegal tax. A tax can only be imposed by law; if any obligation springs from the law, it must be a legal obligation. In my opinion the ■original decree should remain undisturbed.